July 27, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
          IFS2I CONSULTING LLC AND IFS2I FRANCE, Appellant

NO. 14-15-00407-CV                    V.

                         GOLDVEIN, S.A., Appellee
                     ________________________________

     Today the Court heard appellants’ motion to dismiss the appeal from the
judgment signed by the court below on February 20, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, IFS2I Consulting LLC and IFS2I France.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.